Citation Nr: 0502482	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-11 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island



THE ISSUE

Whether the RO's action of withholding payment of past due 
monetary benefits in order to recoup the veteran's 
indebtedness was proper.  

(The issues of entitlement to an increased rating for post-
traumatic stress disorder (PTSD) and entitlement to an 
earlier effective date for the award of service connection 
for PTSD will be addressed in a separate Board decision.)  



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney






ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.  

In a September 2002 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating, 
effective on February 13, 1995.  

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a September 2002 notification letter in which 
the RO advised the veteran that he would not receive any past 
due monetary benefits based on the award of service 
connection for PTSD until such time as a sufficient amount of 
those benefits had been collected to offset an indebtedness 
created by an earlier overpayment of VA pension benefits.  

The Board notes that the veteran's attorney has perfected a 
separate appeal regarding the RO's determination that he was 
not entitled to attorney fees out of past due benefits 
awarded to the veteran because those benefits were used to 
offset the veteran's indebtedness.  This matter is being 
addressed in a separate Board decision.  



FINDINGS OF FACT

1.  In a June 1978 rating decision, the veteran was awarded 
entitlement to non service-connected pension benefits.  

2.  In 1988, the RO determined that the veteran had been 
overpaid VA pension benefits in the amount of $34,555.54 
because he had failed to report income that he had been 
receiving from a worker's compensation program since 1978.  

3.  In an April 1994 decision, the Board denied the veteran's 
request for a waiver of recovery of his overpayment in the 
amount of $34,555.54.  

4.  In a September 2002 rating decision, the RO granted 
service connection for PTSD and assigned a 30 percent rating, 
effective on February 13, 1995.  

5.  In a letter dated in September 2002, the RO advised the 
veteran that he had been awarded VA compensation benefits due 
to his service-connected disability, but that he would not 
receive any monetary benefits as a result of that award until 
such time as his overpayment in the amount of $34,555.54 had 
been liquidated.  



CONCLUSION OF LAW

Withholding of payment of past due monetary benefits in order 
to pay off the veteran's indebtedness is proper.  38 U.S.C.A. 
§ 5314 (West 2002); 38 C.F.R. §§ 1.911, 1.912, 1.912a (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Preliminary matter - VCAA

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)).  

VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  

In August 2001, VA issued regulations to implement the 
provisions of VCAA, which are now codified at 38 C.F.R. 
§3.159 (2004).  
 
The duty to notify and assist provisions of VCAA are 
potentially applicable to all claims filed on or after 
November 9, 2000, the date of enactment.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The veteran's 
claim of service connection was filed in May 2003, after 
enactment of VCAA.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held, however, that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of the claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) ("Where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the 
decision.").  
 
In the instant case the facts are not in dispute; resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the collection of debts by offset 
of VA monetary benefits.  

VA has no further duty, therefore, to notify him of the 
evidence needed to substantiate his claim, or to assist him 
in obtaining that evidence, in that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); Wench v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).  


Factual Background

In a June 1978 rating decision, the veteran was awarded 
nonservice-connected pension benefits.  In a letter issued by 
the RO later that month, the veteran was informed of the 
specific amount of his monthly benefits.  He was also advised 
that this amount was based on his report of receiving no 
income from any source.  

In July 1988, the RO received a letter from the United States 
Department of Labor, Office of Worker's Compensation Program, 
which indicated that the veteran had been receiving benefits 
from that agency since November 1977.  

Shortly thereafter, the veteran was informed that his pension 
benefits had been adjusted by VA to pay at a substantially 
reduced rate or had been terminated beginning in 1978 due to 
his family's countable income.  He was also advised that this 
adjustment had resulted in an overpayment of VA benefits in 
the amount of $41,007.41.  

This amount was subsequently reduced to $34,555.54 when it 
was determined that he had in fact not been in receipt of 
Worker's Compensation benefits during the entire period since 
1978.  

In a March 1991 decision, the Committee on Waiver's and 
Compromises (Committee) denied the veteran's request for a 
waiver of the recovery of his overpayment of improved pension 
benefits.  The veteran subsequently perfected a timely appeal 
of this issue to the Board.  

In an April 1994 decision, the Board upheld the Committee's 
denial of the veteran's request for a waiver of recovery of 
his overpayment in the amount of $34,555.54.  

However, no subsequent collection of this amount by offset 
occurred because the veteran's receipt of VA pension benefits 
had been terminated.  

In September 2002, the RO granted service connection for PTSD 
and assigned a 30 percent rating, effective on February 13, 
1995.  

In a letter issued later that month, the RO advised the 
veteran that he had been awarded VA compensation benefits due 
to his service-connected PTSD.  The RO explained to the 
veteran that payment of monetary benefits would normally 
begin on the first day of the month following the effective 
date of the benefit.  

However, the RO further advised the veteran that, because he 
still had an overpayment, he would not receive any monetary 
benefits until such time as his overpayment was liquidated.  
The veteran subsequently expressed disagreement regarding the 
RO's denial of payment of his past due benefits.  

In April 2003, the RO responded by issuing a Statement of the 
Case (SOC).  In May 2003, the veteran's attorney submitted a 
letter in which he asserted that the law did not permit VA to 
pay of indebtedness out of a retroactive award of benefits.  
The RO accepted this letter as a timely Substantive Appeal.  


Analysis

The veteran is seeking payment of past due benefits created 
as a consequence of the September 2002 grant of service 
connection for PTSD, which was made effective beginning on 
February 13, 1995.  

The veteran and his attorney essentially contend that the law 
does not permit VA to recoup his prior indebtedness by using 
money resulting from a retroactive award of compensation 
benefits.

The Board notes that the veteran is not seeking a waiver of 
overpayment at this time or challenging the validity of the 
debt itself.  

Furthermore, the record reflects that the Board denied a 
waiver of recovery of overpayment of this debt in a 1994 
decision.  Although the veteran filed an appeal of that 
decision with the United States Court of Appeals for Veterans 
Claims (Court), this appeal was dismissed by the Court as 
untimely in an October 1996 Order.  

Thus, the Board's decision is final and may only be revisited 
upon a showing of clear and unmistakable (CUE) error in that 
decision.  The veteran has not raised a claim of CUE in the 
1994 Board decision.  

Consequently, the Board will limit its discussion to the 
issue that has been perfected for appeal, which is the 
propriety of the RO's action of withholding payment of past 
due compensation benefits in order to pay off the veteran's 
indebtedness in the amount of $34,555.54.  

The veteran's attorney has argued that the law does not 
permit VA to pay off indebtedness out of a retroactive award 
of benefits.  However, the Board can find no legal support 
for the attorney's assertion.  

In fact, the Board notes that the collection of debts owed by 
reason of participation in a benefits program is covered 
under the provisions of 38 U.S.C.A. § 5314, which requires 
the Secretary of VA to deduct the amount of indebtedness of 
any person who has been determined to be indebted to the 
United States by reason of such person's participation in a 
benefits program administered by VA from future payments made 
to such person under any law administered by the Secretary.  

The Board also notes 38 C.F.R. § 1.912a, which specifically 
provides that VA shall collect debts governed by 38 C.F.R. § 
1.911 by offset against any current or future VA benefit 
payments to the debtor.  

It is noted that offset shall commence promptly (unless 
deferral is requested within 30 days of notification of 
rights and remedies set out in 38 C.F.R. § 1.911) after 
notification to the debtor as provided in paragraph (b) of 
this section.  38 C.F.R. § 1.912a(b) essentially provides 
that offset shall not commence until the debtor has been 
notified in writing of the matters described in 38 C.F.R. § 
1.911(c) and (d) (rights and remedies).  

In this case, the veteran was given notification of his 
rights and remedies as provided in 38 C.F.R. § 1.911 at the 
time that the debt was originally incurred, and he 
subsequently pursued a claim for waiver of overpayment of his 
debt before the RO and then the Board.  

As discussed in detail hereinabove, this claim was denied by 
the Board in a 1994 decision.  Thus, the Board finds that the 
veteran was provided with a full and complete opportunity to 
pursue remedies under the provisions of 38 C.F.R. § 1.911.  

Furthermore, the offset commenced immediately following the 
RO's determination that the veteran was entitled to 
compensation benefits based on service-connected PTSD.  

The Board notes that no offset was possible prior to that 
determination because the veteran had not been in receipt of 
any VA monetary benefits since payment of his pension 
benefits had ceased, which occurred at the same time that the 
overpayment was initially discovered.  

The attorney has placed great emphasis on the words "current 
or future payments", which are specified under 38 C.F.R. 
§ 1.912 as the source of VA benefits to be used by VA to 
offset an indebtedness.  He believes that these words 
preclude the use of a retroactive award of monetary benefits 
to offset an overpayment.  

However, the Board believes that these words clearly refer to 
current or future payments in relation to the date that the 
indebtedness was incurred.  In this case, the overpayment was 
discovered in 1988; thus, the indebtedness was incurred at 
that time.  

Consequently, the retroactive award of VA compensation 
benefits in September 2002 constitutes a "future payment" 
in relation to that indebtedness.  

The Board can find no legal basis to support the attorney's 
assertion that VA is prohibited from using the veteran's past 
due compensation benefits to offset his indebtedness.  To the 
contrary, the Board believes the RO's actions in withholding 
the veteran's past due benefits to be entirely in accordance 
with the requirements of 38 C.F.R. § 1.912a.  

In summary, the Board finds that the arguments of the 
veteran's representative are without merit, and the veteran's 
claim of entitlement to payment of past due benefits is 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive, the Board should deny the claim on the ground of 
lack of legal merit).  



ORDER

Withholding of payment of past due monetary benefits in order 
to recoup the veteran's indebtedness is proper.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


